 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      DEVIN WHITTIER,

 9
                            Plaintiff,                           NO. C17-0751RSL

10
                    v.
                                                                 ORDER GRANTING MOTION TO
11
      SEATTLE TUNNEL PARTNERS, et al.,                           FILE OVERLENGTH BRIEF

12
                            Defendants.

13

14
            This matter comes before the Court on “Plaintiff’s Motion to File Overlength Brief.” Dkt.
15
     # 125. The motion is GRANTED. Defendants may file a response memorandum of up to 17
16
     pages. Plaintiff’s reply “shall not exceed one-half the total length of the brief filed in
17

18   opposition.” LCR 7(f)(4).

19
            Dated this 21st day of May, 2019.
20

21                                               A
                                                 Robert S. Lasnik
22                                               United States District Judge

23

24

25

26

27
     ORDER GRANTING MOTION TO
28   FILE OVERLENGTH BRIEF- 1
